Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 26-30 are objected to for containing otherwise allowable subject matter, but being written in dependent format. Claims 5 and 26-30 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation 10-16 mol% Na2O+K2O, while also reciting the limitations 10-16 mol% Na2O and 0-10 mol% K2O. It is impossible for K2O to be above 6 mol% if the minimum value of Na2O is 10 mol% and the combined value of Na2O+K2O cannot reach above 16 mol%. Appropriate action is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US20110123832, hereinafter referred to as Matusmoto).
Regarding claim 1, Matsumoto discloses a glass composition comprising: greater than 0 mol% Al2O3 (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 0.4 mol% Al2O3), greater than 0 mol% MgO (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 9.5 mol% MgO) greater than 0 mol% CaO (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 15.4 mol% CaO) 6-16 mol% Na2O  + K2O (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 3.2 mol% Na2O and 3.3 mol% K2O, for a combined value of Na2O+K2O of 3.2+3.3=6.5 mol%) 0-16 mol% Na2O (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 3.2 mol% Na2O) 0-16 mol% K2O (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising  3.3 mol% K2O) 3-8 mol% ZnO (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 4.3 mol% ZnO); and  free of B2O3 (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising no B2O3). 
While Matsumoto does not disclose 60-72 mol% SiO2, Matsumoto does disclose  a glass comprising 59.2 mol% SiO2 (see Matsumoto at Table 1, Example 18), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 2, Matsumoto discloses the glass comprising >0-10 mol% MgO (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 9.5 mol% MgO). 
Regarding claim 3, Matsumoto discloses the glass comprising >0-12 mol% Al2O3 (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 0.4 mol% Al2O3).
Regarding claim 4, Matsumoto discloses the glass comprising >0-15 mol% CaO (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 15.4 mol% CaO, which is 15 mol% CaO when accounting for the claimed significant figures).
Regarding claim 6, Matsumoto discloses the glass comprising >0-15 mol% Na2O (see Matsumoto at Table 1, Example 18, disclosing an example of a glass comprising 3.2 mol% Na2O).
Regarding claim 9, while Matsumoto does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 35x10-7/°C or greater, this is an inherent property which depends upon the composition of the glass, and the composition of Matsumoto is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 10, while Matsumoto does not explicitly disclose the sum of the LTCTE and the HTCTE is 37x10-7/°C or greater, this is an inherent property which depends upon the composition of the glass, and the composition of Matsumoto is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 11, while Matsumoto does not explicitly disclose the sum of the LTCTE and the HTCTE is 40x10-7/°C or greater, this is an inherent property which depends upon the composition of the glass, and the composition of Matsumoto is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 12, while Matsumoto does not explicitly disclose he glass composition has a temperability, Lp, and the temperability, Lp, is equal to or greater than 0.80, this is an inherent property which depends upon the composition of the glass, and the composition of Matsumoto is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 13, while Matsumoto does not explicitly disclose the temperability, Lp, is equal to or greater than 0.85, this is an inherent property which depends upon the composition of the glass, and the composition of Matsumoto is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, while Matsumoto does not explicitly disclose the temperability, Lp, is equal to or greater than 0.90, this is an inherent property which depends upon the composition of the glass, and the composition of Matsumoto is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claims 18-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al (US20160168023, hereinafter referred to as Baum).
Regarding claim 18, Baum discloses a glass comprising: 65-72 mol% SiO2 (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 68.2 wt.% SiO2, which corresponds to 70.9 mol% SiO2) 4-10 mol% Al2O3 (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 12.6 wt.% Al2O3, which corresponds to 7.7 mol% Al2O3) 3-10 mol% MgO (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 5.2 wt.% MgO, which corresponds to 8.1 mol% MgO) >0-5 mol% CaO (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 0.3 wt.% CaO, which corresponds to 0.3 mol% CaO) 10-16 mol% Na2O+K2O (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 10.7 wt.% Na2O, which corresponds to 10.8 mol% Na2O and 0.7 wt.% K2O, which corresponds to 0.5 mol% K2O, providing a value of Na2O+K2O of 10.8+0.5=11.3 mol%) 10-16 mol% Na2O (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 10.7 wt.% Na2O, which corresponds to 10.8 mol% Na2O) 0-10 mol% K2O (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 0.7 wt.% K2O, which corresponds to 0.5 mol% K2O) and 1.5-8 mol% B2O3 (see Baum et al. at Table 3, Sample 13, disclosing an example of a glass comprising 1.9 wt.% B2O3, which corresponds to 1.7 mol% B2O3).
While Baum does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 40x10- 7/°C or greater; and the glass composition has a temperability, Ψ, and the temperability, Ψ, is equal to or greater than 0.80, this is an inherent property which depends upon the composition of the glass, and the composition of Baum is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 19, while Baum does not explicitly disclose the temperability, Ψ, is equal to or greater than 0.90 this is an inherent property which depends upon the composition of the glass, and the composition of Baum is sufficiently similar to the instantly claimed glass as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claims 5 and 26-30 contain subject matter which appears allowable over the closest prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731